Citation Nr: 1136412	
Decision Date: 09/28/11    Archive Date: 10/11/11

DOCKET NO.  08-06 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965, to August 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO).

In June 2011, the Veteran testified before the undersigned at a Travel Board hearing in Waco, Texas; a transcript of that hearing is of record.  

As the record contains multiple psychiatric diagnoses, the Board has characterized the issue to reflect a broad definition of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has an acquired psychiatric disorder that is related to his period of active duty service in the Navy during the Vietnam era.  Specifically, he has referred to the death of a lieutenant he knew who was apparently shot down while on a combat mission.  A VA examination conducted in January 2011 found that the Veteran did not meet the criteria for a diagnosis of PTSD; the examiner diagnosed major depressive disorder and noted that the Veteran's depression "corresponds with his discharge" from service and that his current depressive symptoms appear to be "associated with his difficulty in dealing with the death of his friend in Vietnam."  

It is unclear from these statements whether the examiner believes that the Veteran's currently diagnosed major depressive disorder had its onset during his period of active duty.  Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Accordingly, a new opinion from the VA examiner is necessary to make a determination in this case.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Return the claims folder to the VA examiner who conducted the January 2011 examination of the Veteran and request that the examiner prepare an addendum to the opinion addressing the following question:

Did the Veteran's currently diagnosed major depressive disorder have its onset during his period of active duty service from 1965 to 1967?

If the examiner is unable to provide an answer to this question without another examination of the Veteran, then such examination should be ordered.

The examiner should provide a rationale for any opinion provided.

2.  If and only if the examiner specified above is not available, schedule the Veteran for an examination to determine the nature, extent, and etiology of any current psychiatric disorder.  The claims folder must be made available to the examiner in conjunction with the examination, along with a copy of this remand.  For any psychiatric disorder diagnosed on examination, the examiner should express an opinion as to whether it is at least as likely as not (i.e., a 50 percent probability or greater), that such disorder had its clinical onset in service or is otherwise related to active service.  Any opinions provided by the examiner should be supported by a thorough discussion of the reasoning and basis for his or her opinion.  If the examiner is unable to render such an opinion, this should also be accompanied by his or her reasoning as to why such an opinion cannot be provided.  

3.  Thereafter, readjudicate the Veteran's claim.  If the decision with respect to the claim remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case.  They should be afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Thomas D. Jones
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

